Case: 17-14656    Date Filed: 05/31/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-14656
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:08-cr-00023-RH-EMT-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

LATAVIUS SHUWON JOHNSON,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (May 31, 2018)

Before MARTIN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      Richard Summa, appointed counsel for Latavius Johnson in this direct

criminal appeal of the revocation of Johnson’s supervised release, has moved to
              Case: 17-14656     Date Filed: 05/31/2018   Page: 2 of 2


withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Johnson’s

revocation and sentence are AFFIRMED.




                                          2